December 21, 2007 Via: EDGAR Mr. Brad Skinner Senior Assistant Chief Accountant Division of Corporation Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7010 Re:Swift Energy Company Form 10-K for the Fiscal Year Ended December 31, 2006 Filed March 1, 2007 Forms 10-Q for fiscal Quarters Ended March 31, 2007 And June 30, 2007 Filed May 4, 2007 and August 3, 2007 Response letter dated October 15, 2007 File No. 1-8754 Dear Mr. Skinner: This letter is in response to your letter dated December 7, 2007, regarding the filing above.Each numbered item below corresponds to the numbered item of your comment letter and is followed by the Company’s response. Form 10-Q for the Fiscal Quarters Ended March 31, 2007 and June 30, 2007 Notes to Condensed Consolidated Financial Statements Note 1 – Summary of Significant Accounting Policies Full Cost Ceiling Test, page 8 SEC Comment: 1. We have considered your response to our prior comment number four in which you state you cannot reasonably estimate the potential write down because you do not know what oil and natural gas prices will be in future periods.We note in paragraph 2 of SFAS 5 that not all uncertainties inherent in the accounting process give rise to contingencies.However, we believe that the ability to recover the value of your oil and gas assets under the ceiling test represents a loss contingency covered by SFAS 5, as resolution of uncertainties regarding future gas prices may confirm the U.S. Securities and Exchange CommissionDecember 21, 2007 Page2 impairment of your oil and gas assets.Accordingly, please disclose that an estimate of the possible loss or range of loss cannot be made.In addition, enhance your discussion and analysis of your critical thinking accounting policies related to the full-cost ceiling test on page 58 to provide a sensitivity analysis showing the effect that reasonably likely changes in your estimates used in calculation of the ceiling test as of December 31, 2006, may have on your financial position and results of operations: Company Response: In all applicable future filings, disclosures regarding the ceiling test will also include a disclosure that an estimate of the possible loss or range of loss cannot be made, as we do not know what oil and gas prices will be in future periods.As to the remainder ofcomment 1which we discussedwith Mr. Newberry of the Staff on December 17, in all applicable future filings containing a disclosure of "Critical Accounting Policies" in Management's Discussion and Analysis, we will make all of the necessary/required disclosures pursuant to Codification of Financial Reporting 501.14. Engineering Comments Form 10-K for the Fiscal year ended December 31, 2006 Business, page 4 Reserves Replacement Ratio and Reserves Replacement cost, page 5 SEC Comment: 2. We note your response to comment 6 in our letter of September 17, 2007.Provide a discussion of your reserve replacement cost calculation similar to that which you have provided in your response.Also, provide an additional reserves replacement cost measure that includes the estimated costs to develop the proved undeveloped reserves. Company Response: In all future filings in which a disclosure is made of reserve replacement costs, we will also disclose that such measure is calculated by including proved undeveloped reserves but without includingfuture development costs of those reserves, as such a measure is traditionally based upon historical costs and has been calculated on a basis believed to be that most commonly usedby professional research analysts in computing these ratios, and thus is useful to public investors in making comparisons of this measure among our industry U.S. Securities and Exchange Commission
